Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 1 of 15 PageID 826




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 DAVID SCHWARTZ,

              Plaintiff,

 v.                                               Case No: 2:21-cv-283-SPC-MRM

 ADP, INC. and AUTOMATIC
 DATA PROCESSING, INC.,

               Defendants.
                                           /

                               OPINION AND ORDER1

        Before the Court is Defendants ADP, Inc. and Automatic Data

 Processing, Inc.’s (together, “ADP”) Motion to Dismiss (Doc. 19). Plaintiff

 David Schwartz responded in opposition (Doc. 21). The Court grants and

 denies in part.

                                    BACKGROUND

        This case arises from Schwartz’s job with ADP. A few years ago, their

 relationship went awry. Schwartz alleges ADP has illegal business practices.

 After he blew the whistle on them, ADP retaliated. They locked him out of his

 laptop and iPad, then fired him.



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 2 of 15 PageID 827




       After, ADP sued Schwartz in state court for breach of contract and taking

 trade secrets. Schwartz counterclaimed for wrongful termination. Later, ADP

 filed another state action for defamation. Those cases are still pending. When

 the state-court litigation got publicity, ADP started hacking into Schwartz’s

 electronic communications and accounts.      Now in federal court, Schwartz

 brings a host of claims against ADP.

                             LEGAL STANDARD

       A complaint must recite “a short and plain statement of the claim

 showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

 survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007)). A facially plausible claim allows a “court to draw

 the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id. Courts must accept all well-pled allegations as true and view

 them most favorably to plaintiff. Almanza v. United Airlines, Inc., 851 F.3d

 1060, 1066 (11th Cir. 2017).

       “A party may move for a more definite statement of a pleading . . . so

 vague or ambiguous that the party cannot reasonably prepare a response.”

 Fed. R. Civ. P. 12(e). The motion “must point out the defects complained of

 and the details desired.” Id. But this Rule cannot supplant discovery. Spiral




                                        2
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 3 of 15 PageID 828




 Direct, Inc. v. Basic Sports Apparel, Inc., 151 F. Supp. 3d 1268, 1282 (M.D. Fla.

 2015).

                                  DISCUSSION

       ADP challenges each of Schwartz’s twelve claims for various reasons.

 The Complaint alleges identical causes of action against each Defendant. So

 similar claims are grouped below.

 A. Counts 1 and 7

       To start, Schwartz sues for violating the Computer Fraud and Abuse Act

 (“CFAA”). According to him, ADP hacked into his electronic devices to take his

 information, including communications with his lawyers. ADP also allegedly

 accessed Schwartz Apple accounts, ID, iCloud, and applications (together,

 “Accounts”). Among other things, ADP wants a clearer pleading.

       “While the CFAA was designed as a criminal statute to punish computer

 hacking, it does allow private civil actions in a narrow set of circumstances.”

 Fla. Atl. Univ. Bd. of Trs. v. Parsont, 465 F. Supp. 3d 1279, 1290 (S.D. Fla.

 2020) (citations omitted). “A CFAA claim has four elements: (1) a defendant

 intentionally accessed a protected computer; (2) without authorization or

 exceeding authorized access; and the defendant (3) thereby obtained

 information; and (4) the plaintiff suffered damage or loss of at least $5,000.”

 Hall v. Sargeant, No. 18-80748-CIV-ALTMAN/Reinhart, 2020 WL 1536435, at

 *28 (S.D. Fla. Mar. 30, 2020).




                                        3
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 4 of 15 PageID 829




       To start, ADP contends Schwartz’s various Accounts are unprotected

 devices under the CFAA. The Court agrees. Where relevant, a “protected

 computer” is “a computer . . . which is used in or affecting interstate or foreign

 commerce or communication.” 18 U.S.C. § 1030(e)(2)(B). And a computer is

 “an electronic . . . or other high speed data processing device performing logical,

 arithmetic, or storage functions, and includes any data storage facility or

 communications facility directly related to or operating in conjunction with

 such device.” Id. § 1030(e)(1). That definition might encompass Schwartz’s

 laptop, iPhone, and iPad (together, “Devices”). Yet he provides no authority to

 support reading CFAA as somehow protecting the Accounts.

       Even so, Schwartz alleges at least some of the Devices were intentionally

 accessed. But like ADP argues, it’s unclear which Devices were hacked. This

 is notable here when the parties disagree whether Schwartz should even have

 certain Devices. Given the pleading of Accounts as protected computers and

 uncertainty on specific Devices in dispute, the Court grants ADP’s request for

 a more definite statement.

       For the sake of clarity, the Accounts may be relevant to the amended

 allegations on ADP accessing the Devices. And the largely unexplained exhibit

 does not clearly contradict Schwartz’s access theory.          For example, the

 Accounts all relate to Apple. So even if the exhibit does not prove access—as

 the parties dispute—it could suggest ADP accessed Apple computers. See




                                         4
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 5 of 15 PageID 830




 Sargeant, 2020 WL 1536435, at *28 (holding access to material stored in e-mail

 account actionable because the account was located on physical server (i.e., a

 protected computer)). What’s more, any dispute over the exhibit’s meaning

 will not be resolved at the pleading stage without context on its full meaning.

       Given that conclusion, the Court need not address ADP’s remaining

 arguments. At this point, the Court will not take judicial notice of a partial

 deposition Schwartz gave during the state-court proceedings.          The more

 definite statement may clear up that issue anyway.         And any issue with

 deficient alleged losses can be raised again if the amended complaint is lacking.

       So Counts 1 and 7 must make a more definite statement. On repleading,

 Schwartz should clarify the Devices accessed to support his claims.

 B. Counts 2 and 8

       Next, Schwartz seeks damages for Stored Communications Act (“SCA”)

 violations.   A SCA claim arises after someone (1) “intentionally assesses

 without authorization a facility through which an electronic communication

 service is provided” or “exceeds an authorization to that facility”; and (2)

 “obtains, alters, or prevents authorized access to a wire or electronic

 communication while it is in electronic storage in such system.” 18 U.S.C.

 § 2701(a); see also id. § 2707(a); Snow v. DirecTV, Inc., 450 F.3d 1314, 1321

 (11th Cir. 2006). ADP contends these claims fail for three reasons.




                                        5
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 6 of 15 PageID 831




       First, ADP challenges the Complaint for failing to allege a “facility” as

 defined by the SCA. It says the Devices are not facilities. To be sure, case law

 supports that interpretation. Stirling Int’l Realty v. Soderstrom, No. 6:14-cv-

 1109-Orl-40TBS, 2015 WL 2354803, at *5-6 (May 15, 2015) (noting “a hard

 drive or personal computer” is not an SCA facility); see United States v. Steiger,

 318 F.3d 1039, 1049 (11th Cir. 2003). Yet Schwartz allegations relate to the

 Accounts—not the Devices. And the Accounts are either cloud- or Apple-based

 systems used for storing electronic communications. Those are the types of

 facilities the SCA generally protects. Id.; see also Vista Mktg., LLC v. Burkett,

 812 F.3d 954, 962-64 (11th Cir. 2016); Garcia v. City of Laredo, Tex., 702 F.3d

 788, 792 (5th Cir. 2012).

       Second, ADP contends Schwartz insufficiently pled intent in conflict

 with his own exhibit. In support, it cites Judge Steele’s recent decision for the

 proposition plaintiffs should support their SCA intent allegations with

 evidence. Skypoint Advisors, LLC v. 3 Amigos Prods. LLC, No. 2:18-cv-356-

 FtM-29MRM, 2020 WL 70977 (M.D. Fla. Jan. 7, 2020). Yet Skypoint doesn’t

 stand for that. Rather, the case just held a pleading was enough on intent —

 in part—because it attached screenshots of text messages supporting some

 allegations. The fact exhibits may support a pleading do not make them a

 necessity. And the Complaint properly alleges ADP accessed the Accounts to

 collect Schwartz’s communications (most notably those from his lawyer).




                                         6
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 7 of 15 PageID 832




 Likewise, ADP’s arguments on a conflicting exhibit are misplaced. While the

 exhibit may not prove ADP accessed the Accounts, it is not inconsistent with

 Schwartz’s story.

       And third, ADP maintains Schwartz’s communications were not “in

 electronic storage,” as required. 18 U.S.C. § 2701(a)(2). It says opened e-mails

 are unprotected.     While the Eleventh Circuit punted the issue, there is

 significant support elsewhere for ADP’s position. E.g., Satori v. Schrodt, 424

 F. Supp. 3d 1121, 1132-34 (N.D. Fla. 2019).        All the same, Satori was a

 summary judgment case, when the bar to go forward is much higher. The

 Court finds the allegations sufficient at this stage and leaves any resolution of

 the facts to a later day.

       So Counts 2 and 8 survive.

 C. Counts 3 and 9

       Moving on, the Court turns to claims under the Wiretap Act. This

 provides an action against someone who “intentionally intercepts, endeavors

 to intercept, or procures any other person to intercept or endeavor to intercept,

 any wire, oral, or electronic communication.” 18 U.S.C. § 2511(1)(a); see id.

 § 2520(a). As defined, “intercept” is “the aural or other acquisition of the

 contents of any wire, electronic, or oral communication through the use of any

 electronic, mechanical, or other device.”     Id. § 2510(4).   So Wiretap Act

 plaintiffs must show “defendant (1) intentionally (2) intercepted, endeavored




                                        7
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 8 of 15 PageID 833




 to intercept or procured another person to intercept or endeavor to intercept

 (3) the contents of (4) an electronic communication (5) using a device.”

 Hamilton Grp. Funding, Inc. v. Basel, 311 F. Supp. 3d 1307, 1314 (S.D. Fla.

 2018).

       Interception “encompasses only acquisitions contemporaneous with

 transmission.” Steiger, 318 F.3d at 1047. In other words, “a contemporaneous

 interception—i.e., an acquisition during ‘flight’—is required to implicate the

 Wiretap Act with respect to electronic communications.” Id. at 1048-49; see

 also United States v. Barrington, 648 F.3d 1178, 1202-03 (11th Cir. 2011). For

 that reason, “unauthorized access to an email account, standing alone, does

 not constitute interception.” Bruce v. McDonald, No. 3:13cv221–MHT (WO),

 2014 WL 931522, at *5-6 (M.D. Ala. Mar. 10, 2014) (collecting cases).

       Schwartz does not dispute this legal requirement. Instead, he argues

 there is a factual dispute whether ADP contemporaneously intercepted his

 communications. Yet there can only be a factual dispute if the Complaint

 alleges facts plausibly supporting that element.      Aside from bare legal

 conclusions on interception, the Complaint merely alleges ADP “repeatedly

 rout[ed]” his communications “through ADP’s servers” by “using ADP’s

 systems and devices to access” the Accounts. (Doc. 16 at 32-33, 41). This,

 however, says nothing about whether ADP’s conduct was simultaneous with

 transmission of communications or after-the-fact access to the Accounts and




                                       8
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 9 of 15 PageID 834




 Devices. Cf. Gulf S. Commc’ns, Inc. v. Woof, Inc., No. 1:21-cv-40-ECM, 2021

 WL 2405199, at *2-3 (M.D. Ala. June 11, 2021) (holding specific allegation of

 employee accessing data during its transmission enough to plausibly allege

 claim).   Because Schwartz made no such allegations on contemporaneous

 interception, he must replead. See Denarii Sys., LLC v. Tellez, No. 11-22149-

 CIV-WILLIAMS/O’SULLIVAN, 2011 WL 13322664, at *7 (S.D. Fla. Oct. 14,

 2011).

       So Counts 3 and 9 fail to state a claim. Schwartz can replead these

 claims to remedy the defect, provided such allegations are in good faith.

 D. Counts 5 and 11

       Likewise, Schwartz brings claims under the Florida Security of

 Communications Act (“FSCA”). This statutory scheme was modeled after the

 Wiretap Act. Minotty v. Baudo, 42 So. 3d 824, 831 (Fla. Dist. Ct. App. 2010).

 And the causes of action are similar (if not identical). See Fla. Stat. § 934.10(1);

 see also id. § 934.02(3) (defining intercept).

       Given their similarity, “Florida follows federal courts as to the meaning

 of provisions” in FSCA. E.g., Minotty, 42 So. 3d at 831. Neither side cites any

 Florida law on the issue of whether interception must be contemporaneous.

 Nor does it appear any Florida courts directly addressed this issue. One court

 (albeit in dicta) suggested Florida law is in line with federal court

 interpretation. O’Brien v. O’Brien, 899 So. 2d 1133, 1136-37 (Fla. Dist. Ct.




                                          9
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 10 of 15 PageID 835




 App. 2005). And at least one case held FSCA “does not provide a cause of action

 to those whose electronic communications were acquired from electronic

 storage rather than intercepted during contemporaneous transmission.”

 Handley v. Wilson, No. 08-14444-CIV-MARTINEZ-LYNCH, 2010 WL

 11607357, at *8-9 (S.D. Fla. Feb. 10, 2010). Like above, the Complaint fails to

 plausibly allege any contemporaneous transmission.

       So Counts 5 and 11 fail to state a claim. Schwartz can replead these

 claims to remedy the defect, provided such allegations are in good faith.

 E. Counts 4 and 10

       Schwartz also sues for ERISA violations.      Specifically, ADP did not

 provide him with required notice about Consolidated Omnibus Budget

 Reconciliation Act (“COBRA”) coverage. Without notice, Schwartz could not

 make an informed decision—leading a loss insurance and putting off having a

 baby. So Schwartz seeks statutory penalties. ADP contends he lacks standing.

       When a plan sponsor shirks its COBRA notification duties, plan

 participants can sue for damages. 29 U.S.C. §§ 1132(c)(1), 1166; Wright v.

 Hanna Steel Corp., 270 F.3d 1336, 1343-44 (11th Cir. 2001). A “participant” is

 “any employee or former employee . . . who is or may become eligible to receive

 a benefit of any type from an employee benefit plan.” 29 U.S.C. § 1002(7).

 Notably, “the statutory penalty for failing to provide plan documents to a




                                       10
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 11 of 15 PageID 836




 participant . . . is not a plan benefit” in itself. Harzewski v. Guidant Corp., 489

 F.3d 799, 805 (7th Cir. 2007).

        To be sure, former employees may be ERISA participants. LaRue v.

 DeWolf , Boberg & Assocs., 552 U.S. 248, 256 n.6 (2008). Yet participants must

 have a “colorable claim to vested benefits.” Firestone Tire and Rubber Co. v.

 Bruch, 489 U.S. 101, 117-18 (1989) (citation omitted).                      “Eligibility is

 determined at the time that the lawsuit is filed.”                Morrison v. Marsh &

 McLennan Co., 439 F.3d 295, 304 (6th Cir. 2006). So if Schwartz was “neither

 a participant nor a beneficiary under the [plan] at the time [he] commenced

 this action, [he] lacks standing to claim that [ADP] failed to produce requested

 Plan documents.” Morrison, 439 F.3d at 304.2

        Schwartz was a participant entitled to notice, even after being fired. At

 that time, he was eligible for benefits—COBRA coverage. Yet ERISA does not

 provide a cause of action to former participants. Raymond, 983 F.2d at 1534-

 35 (“The statute by its terms does not permit a civil action by someone who was

 a participant at the time of the alleged ERISA violation.”). So Schwartz must

 still have been a participant when he sued. Id.; Morrison, 439 F.3d at 304;

 Neuma, 259 F.3d at 878 & n.10; Winchester, 942 F.2d at 1193-94.


 2See also Neuma, Inc. v. AMP, Inc., 259 F.3d 864, 878 & n.10 (7th Cir. 2001) (“We have noted
 that a plaintiff must have a colorable claim for benefits not only when he requests plan
 information but also on the date when the party files suit.”); Raymond v. Mobil Oil Corp., 983
 F.2d 1528, 1533-35 (10th Cir. 1993); Winchester v. Pension Comm. of Michael Reese Health
 Plan, Inc. Pension Plan, 942 F.2d 1190, 1193-94 (7th Cir. 1991).




                                              11
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 12 of 15 PageID 837




          The Complaint does not allege Schwartz is a participant with standing

 to sue for ERISA violations. Schwartz alleges ERISA violations and even his

 consequential losses. But on standing, there is nothing to suggest he was a

 participant on the date of filing. The ERISA violations revolve around failure

 to provide proper COBRA notice. And ADP points to an ERISA provision

 indicating COBRA coverage ends eighteen months after termination.                                29

 U.S.C. § 1162(2)(A); see Geissal v. Moore Med. Corp., 524 U.S. 74, 80 (1998) (“If

 a qualified beneficiary makes a COBRA election, continuation coverage dates

 from the qualifying event, and when the event is termination or reduced hours,

 the maximum period of coverage is generally 18 months.”). Because he sued

 nearly three years after his firing (i.e., the qualifying event), Schwartz’s

 COBRA benefits expired. Without those, Schwartz must identify a colorable

 claim to some other current or future vested benefit.3 The Complaint never

 does.

          So Counts 4 and 10 fail for lack of standing. Schwartz can replead these

 claims to remedy the defect, provided such allegations are in good faith.

 F. Counts 6 and 12

          Finally, Schwartz alleges ADP violated the Florida Deceptive and Unfair

 Trade Practices Act (“FDUTPA”).




 3   At this point, it’s safe to say neither side reasonably expects Schwartz to return to ADP.




                                                 12
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 13 of 15 PageID 838




       FDUTPA bars “[u]nfair methods of competition, unconscionable acts or

 practices, and unfair or deceptive acts or practices in the conduct of any trade

 or commerce.” Fla. Stat. § 501.204(1). The elements of the claim follow: “(1) a

 deceptive act or unfair practice; (2) causation; and (3) actual damages.”

 Carriuolo v. Gen. Motors Co., 823 F.3d 977, 983 (11th Cir. 2016).

       “To satisfy the first element, the plaintiff must show that the alleged

 practice was likely to deceive a consumer acting reasonably in the same

 circumstances.” Id. (cleaned up); cf. Caribbean Cruise Line, Inc. v. Better Bus.

 Bureau of Palm Beach Cnty., Inc. 169 So. 3d 164, 169 (Fla. Dist. Ct. App. 2015)

 (holding FDUTPA is no longer limited to consumers). As ADP argues, the

 Complaint does not plausibly allege that requirement.         To be sure, the

 definition of “trade or commerce” is broad. Global Tech Led, LLC v. Hilumz

 Int’l Corp., No. 2:15-cv-553-FtM-29CM, 2017 WL 588669, at *9 (M.D. Fla. Feb.

 14, 2017). Yet it is unclear how Schwartz was a person misled by ADP’s

 deceptive or unfair conduct in trade or commerce. Rather, the allegations focus

 on the bad end to the parties’ employment relationship and current litigation.

       Even leaving that aside, the Complaint fails to allege actual damages—

 an element of the claim. The parties point to different FDUTPA damages

 calculations. There is no need to settle how Schwartz damages might be

 computed though. At bottom, plaintiffs must suffer some loss in the form of

 actual damages. Fla. Stat. § 501.211(2); Hilumz, 2017 WL 588669, at *9. And




                                       13
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 14 of 15 PageID 839




 the allegations here never identify what Schwartz’s damages might be.

 Importantly, consequential damages are not recoverable under FDUTPA. E.g.,

 Rodriguez v. Recovery Performance & Marine, LLC, 38 So. 3d 178, 180 (Fla.

 Dist. Ct. App. 2010) (collecting cases).       At most, Schwartz identifies

 consequential losses flowing from ADP’s hacking and failure to send

 documents. With no facts to support actual damages, the claim falls flat.

       So Counts 6 and 12 fail to state a claim. Schwartz can replead these

 claims to remedy the defects, provided such allegations are in good faith.

 G. Conclusion

       Thus, the Court grants and denies the Motion in part.         In closing,

 however, the Court will make its expectations clear for both sides. All lawyers

 appearing here are bound by the Florida Rules of Professional Conduct. Local

 Rule 2.01(e).   The Court understands there is no love lost between these

 parties. And counsel have been litigating related cases in state court for some

 time. This case, however, is in its infancy. Neither side has done anything

 warranting name calling. Nor have anyone’s actions approached sanctionable

 levels (as one brief demands). Going forward, the Court expects counsel to be

 civil and work together where possible “to secure the just, speedy, and

 inexpensive determination” of this action. Fed. R. Civ. P. 1.

       Accordingly, it is now

       ORDERED:




                                       14
Case 2:21-cv-00283-SPC-MRM Document 36 Filed 07/26/21 Page 15 of 15 PageID 840




       Defendants’ Motion to Dismiss, Motion for More Definite Statement, and

 Motion for Judicial Notice (Doc. 19) is GRANTED and DENIED in part.

               a. Counts 1, 3, 4, 5, 6, 7, 9, 10, 11, and 12 are DISMISSED

                  without prejudice.

               b. The balance of the Motion is DENIED.

       Plaintiff may FILE an amended complaint on or before August 9,

 2021. The failure to file a timely complaint will result in closing this

 case without further notice.

       DONE and ORDERED in Fort Myers, Florida on July 26, 2021.




 Copies: All Parties of Record




                                      15
